Case 2:20-cv-00014-JPJ-PMS Document 10 Filed 09/15/20 Page1of1i Pageid#: 56

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

Melinda Scott
Pjaintiff(s)

Vv. Civil Action No.: 2:20cv14

 

 

Wise Co. Dept. of Social Services & Joshua Moon
Defendant(s)

DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL
INTEREST IN LITIGATION

 

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY. DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION.

IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT.

Pursuant to Standing Order entered May 15, 2000.

Wise Co. Dept. of Social Services who is Defendant
(Name of party you represent) (Plaintiff/Defendant)

 

 

makes the following disclosure:

1, Is the party a publicly held corporation or other publicly held entity?
[Yes No

2. Does the party have any parent corporations?

[]Yes [x]No

If yes, identify all parent corporations, including grandparent and great grandparent corporations:

3. Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?

[]Yes No

if yes, identify all such owners:

4. Is there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome
of the litigation?

Yes No

If yes, identify all such owners:

5. Is the party a trade association?
L_]Yes No
If yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (10%)
percent or more of the party's stock:

Sa : 09/15/2020
(Signature) (Date)

 
